DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helbig (US20130306269) in view of Yoshikawa (US20130019627). 
Regarding claim 1, Helbig discloses a rack door adapting frame, comprising: an edge frame assembly (frame 22; Fig. 3) corresponding to a rack cabinet (while this is a statement of intended use, see server racks 12; Fig. 1); and an intermediate frame assembly (tray 42; Fig. 4) disposed within a range of the edge frame assembly, wherein the intermediate frame assembly is provided for connecting a specified part (while this is a statement of intended use, see heat 
Helbig does not teach wherein the two working liquid channel assemblies are respectively located on both sides of the edge frame assembly and located parallel with or substantially parallel with the two lateral rims.
Yoshikawa teaches wherein the two working liquid channel assemblies (305 & 306; Fig. 5 located on both sides of heat exchanger (201) are respectively located on both sides (see both sides of door 104) of the edge frame assembly and located parallel with or substantially parallel with the two lateral rims (see lateral rims of door 104).  Accordingly, the prior art references teach that is known the liquid channel assemblies located on one side of the heat exchanger and the liquid channel assemblies located on both sides of the heat exchanger are functional equivalents.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Helbig to include the channel assemblies located on both sides of the heat exchanger as taught by Yoshikawa in order to provide means to provide a heat exchange medium to and from the heat exchanger, because it is well known in the art for 
The recitations: “for connecting a specified part in a fixing manner or a detachable manner” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Helbig teaches all of the structural limitations of the claim. (see also NOTE below).
Regarding claim 2, Helbig discloses the limitations of claim 1, and Helbig further discloses a jointing mechanism (screws & holes 34b; Fig. 3 & ¶[0039]), wherein the edge frame assembly is connected with a cooling-kit rear door (door cover – 16; Fig. 2) through the jointing mechanism (via holes 16b; Fig. 2), and the edge frame assembly is arranged between the rack cabinet and the cooling-kit rear door.

	Regarding claim 5, Helbig discloses the limitations of claim 4, and Helbig further discloses the second space is aligned with the specified part (while this is a statement of intended use, see heat exchanger 50; Fig. 4).
	Regarding claim 8, Helbig discloses the limitations of claim 1, and Helbig further discloses wherein each of the working liquid channel assemblies collects a working liquid from a manifold of an electronic device in the rack cabinet, or the working liquid is introduced into the manifold of the electronic device in the rack cabinet (the liquid channel assemblies are capable of receiving such a working liquid as claimed).
Regarding claim 9, Helbig discloses the limitations of claim 8, and Helbig further discloses  the electronic device in the rack cabinet is a server or a network device (while this is a statement of intended use, see server - ¶[0003]). 
Regarding claim 10, Helbig discloses the limitations of claim 1, and Helbig further discloses each of the working liquid channel assemblies comprises a working liquid main pipe and a first liquid inlet/outlet, wherein the first liquid inlet/outlet is located at a sidewall of the working liquid main pipe (the intermediate frame of Helbig is capable of being used with such liquid channel assemblies).  

	Regarding claim 12, Helbig discloses the limitations of claim 10, and Helbig further discloses the first liquid inlet/outlet is coupled with the manifold of the electronic device (the intermediate frame of Helbig is capable of being used with such liquid channel assemblies).  
Regarding claim 13, Helbig discloses the limitations of claim 10, and Helbig further discloses each of the working liquid channel assemblies further comprises a second liquid inlet/outlet, wherein the second liquid inlet/outlet is located at the sidewall of the working liquid main pipe (the intermediate frame of Helbig is capable of being used with such liquid channel assemblies).  
	Regarding claim 14, Helbig discloses the limitations of claim 10, and Helbig further discloses a pump, wherein the pump is installed in the working liquid main pipe (the intermediate frame of Helbig is capable of being used with such liquid channel assemblies).  
Regarding claim 15, Helbig discloses a rack door adapting frame, comprising: an edge frame assembly (frame 22; Fig. 3) comprising, an upper rim (top frame member 28; Fig. 3), a lower rim (bottom frame member 230; Fig. 3),  two lateral rims (side frame members 24 & 26; Fig. 3); and an intermediate frame assembly (tray 42; Fig. 4) for connecting a specified part (see lines 52/54 of heat exchanger 50; Fig. 4 & “removable attachment” - ¶[0015]) in a fixing manner or a detachable manner, wherein the intermediate frame assembly is connected (via brackets 44; Fig. 5B) between the two lateral rims, and a first space and a second space over the first space are defined by the intermediate frame assembly and the two lateral rims collaboratively, wherein the specified part includes two working liquid 
Helbig does not teach wherein the two working liquid channel assemblies are respectively located on both sides of the edge frame assembly and located parallel with or substantially parallel with the two lateral rims.
Yoshikawa teaches wherein the two working liquid channel assemblies (305 & 306; Fig. 5 located on both sides of heat exchanger (201) are respectively located on both sides (see both sides of door 104) of the edge frame assembly and located parallel with or substantially parallel with the two lateral rims (see lateral rims of door 104).  Accordingly, the prior art references teach that is known the liquid channel assemblies located on one side of the heat exchanger and the liquid channel assemblies located on both sides of the heat exchanger are functional equivalents.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Helbig to include the channel assemblies located on both sides of the heat exchanger as taught by Yoshikawa in order to provide means to provide a heat exchange medium to and from the heat exchanger, because it is well known in the art for the purpose of configuring such channel assemblies, to substitute a pair of channel assemblies located on a single side with one located on each side to perform the same function in a door rack mounted heat exchanger.  The substitution would have resulted in the predictable result of providing the heat exchanger with inlet and outlet channels, suitable for a heat exchanger mounted on a rack door.  
	The recitations: “for connecting a specified part in a fixing manner or a detachable manner” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Helbig teaches all of the structural limitations of the claim. (see also NOTE below).
Regarding claim 16, Helbig discloses the limitations of claim 15, and Helbig further discloses a jointing mechanism (screws & holes 34b; Fig. 3 & ¶[0039]), wherein the edge frame assembly is connected with a cooling-kit rear door (door cover – 16; Fig. 2) through the jointing mechanism (via holes 16b; Fig. 2), and the edge frame assembly is arranged between the rack cabinet and the cooling-kit rear door.
	Regarding claim 18, Helbig discloses the limitations of claim 15, and Helbig further discloses each of the working liquid channel assemblies collects a working liquid from a manifold of an electronic device in the rack cabinet, or the working liquid is introduced into the manifold of the electronic device in the rack cabinet (the intermediate frame of Helbig is capable of being used with such liquid channel assemblies).  

Regarding claim 20, Helbig discloses the limitations of claim 19, and Helbig further discloses each of the working liquid channel assemblies further comprises a second liquid inlet/outlet, wherein the second liquid inlet/outlet is located at the sidewall of the working liquid main pipe (the intermediate frame of Helbig is capable of being used with such liquid channel assemblies).  
NOTE: All of the limitations above, directed to the “specified part,” or subcomponents thereof (liquid channel assemblies), are considered statements of intended use, as the claims are directed to a rack door adapting frame (claim 1/15) with “the intermediate frame assembly is provided for connecting a specified part” (emphasis added).  As these limitations do not modify or limit the structure of the claimed rack door adapting frame, they are entitled to limited patentable weight. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763